273 U.S. 712
47 S.Ct. 102
71 L.Ed. 853
SEABOARD AIR LINE RAILWAY COMPANY, petitioner,v.STANDARD OIL COMPANY OF NEW JERSEY.*
No. 506.
Supreme Court of the United States
October 18, 1926

1
Messrs. Frank W. Gwathmey, of Washington, D. C., Murray Allen, of Raleigh, N. C., and Thomas W. Davis, of Wilmington, N. C., for petitioner Atlantic Coast Line R. Co.


2
Messrs. Frank W. Gwathmey, of Washington, D. C., and Murray Allen, of Raleigh, N. C. (Messrs. C. P. Reynolds and James F. Wright, both of Norfolk, Va., of counsel), for petitioner Seaboard Air Line Ry. Co.


3
Messrs. Charles McH. Howard and Edward F. Johnson, both of Baltimore, Md., George H. Tower, of New York City, and James H. Pou, of Raleigh, N. C., for respondent Standard Oil Co. of New Jersey.


4
Petition for a writ of certiorari to the United States Circuit Court of Appeals for the Fourth Circuit denied.



*
 Leave granted to file petition for rehearing—U. S. —, 47 S. Ct. 574, 71 L. Ed. —.